Citation Nr: 1425552	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-07 553	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for impotence, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an enlarged prostate, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a disorder productive of sweats and fevers, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for the residuals of a tumor of the left testicle, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  He also served from January 1971 to June 1997 in the United States Marine Corps Reserves. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from April and May 2006 decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In August 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In March 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for impotence, enlarged prostate, a disorder productive of sweats and fevers, residuals of a tumor of the left testicle, and hypertension.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the March 2012 Board decision that denied entitlement to service connection for impotence, enlarged prostate, a disorder productive of sweats and fevers, residuals of a tumor of the left testicle, and hypertension is vacated.  The remainder of the March 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




